FILED
                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS        Tenth Circuit

                            FOR THE TENTH CIRCUIT                         June 24, 2021
                        _________________________________
                                                                      Christopher M. Wolpert
                                                                          Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 20-5046
                                                   (D.C. No. 4:04-CR-00182-TCK-2)
 JAMES LEE WATSON,                                            (N.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before TYMKOVICH, Chief Judge, BRISCOE and BACHARACH, Circuit Judges.
                 _________________________________

      Pro se prisoner James Lee Watson filed a motion for compassionate release on

his own behalf. See 18 U.S.C. § 3582(c)(1)(A). The district denied the motion

because Mr. Watson (1) had not exhausted his administrative remedies and (2) had

not satisfied the requirements of the policy statement set forth in Sentencing

Guideline § 1B1.13 and its application notes. On appeal, however, the government

has changed its position to assert that Mr. Watson exhausted his administrative



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
remedies, thereby conceding this requirement is satisfied.1 And while the appeal was

pending, this court held § 1B1.13 does not apply to compassionate-release motions

filed by a prisoner. Exercising jurisdiction under 28 U.S.C. § 1291, we therefore

vacate the district court’s opinion and order denying the motion and remand for the

district court to consider the motion anew.

      Since the First Step Act of 2018, compassionate-release motions may be filed

either by the Director of the Bureau of Prisons (BOP) or by prisoners on their own

behalf. See § 3582(c)(1)(A). While this appeal was pending, we adopted a three-step

process for considering such motions. See United States v. Maumau, 993 F.3d 821,

831 (10th Cir. 2021); United States v. McGee, 992 F.3d 1035, 1042-43 (10th Cir.

2021). At step one of the analysis, “a district court must find whether extraordinary

and compelling reasons warrant a sentence reduction.” Maumau, 993 F.3d at 831

(brackets and internal quotation marks omitted); McGee, 992 F.3d at 1042 (brackets



      1
         This court has not issued a binding decision on whether exhaustion under
§ 3582(c)(1)A) is a jurisdictional requirement, but unpublished decisions indicate
that exhaustion is a mandatory claim-processing rule. See United States v. Avalos,
No. 20-3194, 2021 WL 1921847, at *2 n.2 (10th Cir. May 13, 2021); United States v.
Johnson, No. 20-6103, 2021 WL 1053706, at *2 (10th Cir. Mar. 19, 2021); but see
United States v. Salcido, No. 20-2108, 2021 WL 2285220, at *1 (10th Cir. June 4,
2021). Other circuits similarly have held that § 3582(c)(1)(A)’s exhaustion
requirement is a “nonjurisdictional claim-processing rule.” United States v. Franco,
973 F.3d 465, 468 (5th Cir.), cert. denied, 141 S. Ct. 920 (2020); see also United
States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021); United States v. Gunn, 980 F.3d
1178, 1179 (7th Cir. 2020); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020).
We therefore treat exhaustion as a mandatory claim-processing rule and accept the
government’s concession. See Hamer v. Neighborhood Hous. Servs. of Chicago,
138 S. Ct. 13, 17 (2017) (“If properly invoked, mandatory claim-processing rules
must be enforced, but they may be waived or forfeited.” (emphasis added)).
                                              2
and internal quotation marks omitted). At step two, the district court must find

whether a sentence “reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Maumau, 993 F.3d at 831 (emphasis and internal

quotation marks omitted); McGee, 992 F.3d at 1042 (emphasis and internal quotation

marks omitted). And at step three, the district court must “consider any applicable

§ 3553(a) factors and determine whether, in its discretion, the reduction authorized

by steps one and two is warranted in whole or in part under the particular

circumstances of the case.” Maumau, 993 F.3d at 831 (brackets and internal

quotation marks omitted); McGee, 992 F.3d at 1042 (brackets and internal quotation

marks omitted).

      With regard to the second step—the requirement to consider applicable

Sentencing Commission policy statements—we held that the current version of

§ 1B1.13 “is applicable only to motions filed by the Director of the BOP, and not to

motions filed directly by defendants.” Maumau, 993 F.3d at 837; McGee, 992 F.3d

at 1050. “In other words, if a compassionate release motion is not brought by the

BOP Director, Guideline § 1B1.13 would not, by its own terms be considered to

apply to it.” Maumau, 993 F.3d at 837 (brackets and internal quotation marks

omitted); see also id. at 838 (Tymkovich, C.J., concurring) (“Until the Sentencing

Commission updates its guidance, there is no ‘applicable policy statement,’

18 U.S.C. § 3582(c)(1)(A)(i), that constrains the district court’s discretion to consider

whether a defendant-filed motion satisfies the ‘extraordinary and compelling’

standard.”).

                                           3
      Not having the benefit of Maumau and McGee, the district court relied heavily

on § 1B1.13 in evaluating Mr. Watson’s motion. In McGee, where the district court

similarly misunderstood its authority with regard to a compassionate-release motion,

we remanded for the district court to consider the motion anew. See McGee,

992 F.3d at 1051. We follow that course here, expressing no opinion on the merits of

Mr. Watson’s motion.

      We lift the abatement of this case and grant Mr. Watson’s motion to proceed

without prepayment of costs or fees. We deny his Motion for Supplement Pursuant

to Fed. R. App. P. 28(j) and his Motion to Supplement the Record on Appeal

Pursuant to Fed. R. App. P. 10(e). We vacate the district court’s decision filed on

April 16, 2020, and we remand this matter for the district court to consider the

compassionate-release motion anew, consistent with Maumau and McGee.


                                           Entered for the Court


                                           Mary Beck Briscoe
                                           Circuit Judge




                                           4